DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to applicant's amendment(s)/response(s) filed on 04/06/2021. The amendment(s) to the claims has been entered. Claims 1-78 are pending.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 02/10/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Response to Arguments
Applicant's arguments with respect to claims 1-78  have been considered but are moot in view of the new ground(s) of rejection.
Examiner Response to Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 1, 38, 75, and 77 recite the limitation “determining a configuration for transmitting ranging signals using one or more ranging signal transmissions” Applicant's remarks/responses didn’t provide the support for this limitation in the specification. The specification as originally filed does not suggests or provide sufficient evidence for the limitation above and how a configuration for transmitting ranging signals is determined using one or more ranging signal transmissions. Applicant’s specification only discloses in ¶0109 that “the transmitting device 305 (e.g., a motor vehicle) may identify a configuration for transmitting ranging signals in a vehicle-based communication for example the transmitting device 305 may identify the configuration in response to receiving a request to perform ranging from the receiving device 310”. Therefore, the limitation  is new matter. 
Independent claims 1, 19, 38, 56, and 75-78  also recite the limitation “the configuration identifying …one or more data sequences included in the one or more ranging signals”. Applicant's remarks/responses didn’t provide the support for this limitation in the specification. 
The specification as originally filed does not suggests or provide sufficient evidence for the limitation above and is silent about the configuration is identifying …one or more data sequences included in the one or more ranging signals. Applicant’s specification only discloses in ¶0093 that “the configuration may include a data sequence for each of the ranging signals.”. Therefore, the limitation  is new matter. 
Regarding dependent claims, the claims failed to rectify the problem raised above, thus, they are subject to the same rejections. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific 
structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
This application includes one or more claim limitations that use the word “means”, such claim 
limitation(s) is/are: “means for determining, by a first transceiver, a configuration for transmitting ranging signals” and “means for transmitting the configuration to a second transceiver” as cited in claim 77, and   “means for receiving, at a wireless device, signaling identifying a configuration”, “means for receiving, based at least in part on the configuration, the ranging signals” as cited in claim 78.
	Regarding the amended claims 77 and 78 applicant’s claims disclose that the means functions for determining, transmitting, and receiving are done in the first transceiver at the first vehicle where Fig. 10 shows a diagram of a system 1000 including a device 1005 that supports configuring multi-channel transmission for ranging … and the device 1005 includes the components of wireless device such the first vehicle. Therefore, the claims and Fig. 10 show the corresponding support of the means functions which are included in a hardware such the wireless device where one of ordinary skill in the art would recognize.
Because this/these claims limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19, 38, 55-56, and 75-78 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110069672), in view of Berggren et al (US20200305116), in further view of Bromley et al (WO2013112428).

	Regarding claim 1, the cited reference Lee discloses a method for wireless communication 
(Abstract discloses a method for uplink transmitting control information in a mobile communication system), comprising: determining, by a first transceiver, a configuration for transmitting ranging signals using one or more ranging signal transmissions in a vehicle-based communication system (¶0095 discloses ranging channel information be signaled through a superframe header. ¶0054 and Fig. 2  discloses that a user equipment (UE) can recognize the allocation position of the ranging channel, where UE could be a terminal, a mobile device… ¶0054 further discloses that a base station (BS) receives a ranging signal, and obtains a predetermined time for processing the received ranging signal…a ranging response can be transmitted to the UE in the frame subsequent to one in which the ranging signal was received, which means that the base station receive ranging signals from the UE), the configuration identifying one or more ranging signals (¶0054 and Fig. 2 disclose that a ranging channel is allocated… a mobile station (MS) or a user equipment (UE) can recognize the allocation position of the ranging channel from UL region within a frame), a plurality of channels to be used for transmitting at least one ranging signal of the one or more ranging signals and timing for the one or more ranging signals (¶0096 discloses that the configuration data ‘0’ may indicate the presence of a ranging channel having the period (Td) of 5 ms, and the other configuration data ‘1’ may indicate the presence of a ranging channel having the period (Td) of 10 ms. ¶0106 further discloses that a corresponding subframe of a first frame of a superframe may include a ranging channel. Each of configurations 3 to 5 may have the period (Td) of 10 ms, and may have a ranging channel in the corresponding subframe of an odd frame. Each of configurations 6 to 8 may have the period (Td) of 5 ms, and the corresponding subframe of all frames includes a ranging channel. Each of configurations 9 to 11 may have the period Td (2.4680 us) of four subframes, and the corresponding subframe of all frames includes a ranging channel. Each of configurations 12 to 14 may have the period Td (1.8510 us) of two subframes, and the corresponding subframe of all frames includes a ranging channel. Configuration of 15 may have the period Td (0.617 us) of one subframe, and a ranging channel is assigned to each subframe of the frames. For better mapping ¶0054 discloses that the UE can recognize a position of a time where the ranging channel is allocated); and transmitting a configuration transmission including the configuration to a second transceiver of a vehicle (Abstract discloses uplink transmitting control information in a mobile communication system includes receiving control channel configuration information. ¶0012 further discloses that the control channel configuration information may be received through a header of the superframe. ¶0054 discloses that a user equipment (UE) can recognize the allocation position of the ranging channel, where UE could be a terminal, a mobile device). The cited reference Lee does not explicitly teach the configuration identifying …one or more data sequences included in the one or more ranging signals. 
	In an analogous art Berggren discloses the configuration identifying …one or more data sequences included in the one or more ranging signals (this limitation is interpreted in the light of applicant’s specification ¶0093 which discloses that the configuration may include a data sequence for each of the ranging signals. Berggren: ¶0123 disclose that time slots, allocated by a network communication device 
such as base station 20 for transmitting … device position signals).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Berggren to prevent unhelpful interference, thereby improving reliability and accuracy. However, Berggren does not explicitly teach the transmission of ranging signal.  In an analogous art Bromley discloses that positioning signals are considered as ranging signals(Bromley page  20, lines 11-12 transmit positioning signals, such as navigation and ranging signals).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Bromley where positioning signal is an identification code that is unique to and/or uniquely identifies the transmitter and that is repeated by the transmitter.

Regarding claim 19, the cited reference Lee discloses a method for wireless communication (Abstract discloses a method for uplink transmitting control information in a mobile communication system), comprising: receiving from a transceiver, at a wireless device of a vehicle, a configuration transmission including signaling identifying a configuration for receiving ranging signals in a vehicle-based communication system (¶0095 discloses ranging channel information be signaled through a superframe header. ¶0054 and Fig. 2  discloses that a user equipment (UE) can recognize the allocation position of the ranging channel, where UE could be a terminal, a mobile device… ¶0054 further discloses that a base station (BS) receives a ranging signal, and obtains a predetermined time for processing the received ranging signal…a ranging response can be transmitted to the UE in the frame subsequent to one in which the ranging signal was received, which means that the base station receive ranging signals from the UE), the configuration identifying one or more ranging signals (¶0054 and Fig. 2 disclose that a ranging channel is allocated… a mobile station (MS) or a user equipment (UE) can recognize the allocation position of the ranging channel from UL region within a frame), a plurality of channels to be used for receiving at least one ranging signal of the one or more ranging signals and timing for the one or more ranging signals (¶0096 discloses that the configuration data ‘0’ may indicate the presence of a ranging channel having the period (Td) of 5 ms, and the other configuration data ‘1’ may indicate the presence of a ranging channel having the period (Td) of 10 ms. ¶0106 further discloses that a corresponding subframe of a first frame of a superframe may include a ranging channel. Each of configurations 3 to 5 may have the period (Td) of 10 ms, and may have a ranging channel in the corresponding subframe of an odd frame. Each of configurations 6 to 8 may have the period (Td) of 5 ms, and the corresponding subframe of all frames includes a ranging channel. Each of configurations 9 to 11 may have the period Td (2.4680 us) of four subframes, and the corresponding subframe of all frames includes a ranging channel. Each of configurations 12 to 14 may have the period Td (1.8510 us) of two subframes, and the corresponding subframe of all frames includes a ranging channel. Configuration of 15 may have the period Td (0.617 us) of one subframe, and a ranging channel is assigned to each subframe of the frames. For better mapping ¶0054 discloses that the UE can recognize a position of a time where the ranging channel is allocated); and receiving from the transceiver, based at least in part on the configuration, one or more ranging signal transmissions including the one or more ranging signals on the plurality of channels according to the configuration (Abstract discloses uplink transmitting control information in a mobile communication system includes receiving control channel configuration information. ¶0012 further discloses that the control channel configuration information may be received through a header of the superframe. ¶0054 discloses that a user equipment (UE) can recognize the allocation position of the ranging channel, where UE could be a terminal, a mobile device). The cited reference Lee does not explicitly teach the configuration identifying …one or more data sequences included in the one or more ranging signals. 
	In an analogous art Berggren discloses the configuration identifying …one or more data sequences included in the one or more ranging signals (this limitation is interpreted in the light of applicant’s specification ¶0093 which discloses that the configuration may include a data sequence for each of the ranging signals. Berggren: ¶0123 disclose that time slots, allocated by a network communication device 
such as base station 20 for transmitting … device position signals).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Berggren to prevent unhelpful interference, thereby improving reliability and accuracy. However, Berggren does not explicitly teach the transmission of ranging signal.  In an analogous art Bromley discloses that positioning signals are considered as ranging signals(Bromley page  20, lines 11-12, transmit positioning signals, such as navigation and ranging signals).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Bromley where positioning signal is an identification code that is unique to and/or uniquely identifies the transmitter and that is repeated by the transmitter.

	Regarding claim 38, the combination of Lee, Berggren, and Bromley discloses a first vehicle for wireless communication, comprising: a processor; memory coupled with the processor (¶0110 and ¶0111 discloses a communication apparatus comprising a processor, a memory which store the software code) configured to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

	Regarding claim 55, the combination of Lee, Berggren, and Bromley discloses all limitations of claim 38, Lee further discloses the first transceiver comprises a base station or network entity (¶109 discloses data communication relationship between a base station (BS) and a terminal (UE)).

	Regarding claim 56, the combination of Lee, Berggren, and Bromley discloses a first vehicle for wireless communication, comprising: a processor; a first transceiver, and memory coupled with the processor (¶0110 and ¶0111 discloses a communication apparatus comprising a processor, a memory 
which store the software code) configured to perform substantially the same features of the method of 
claim 19. Therefore the claim is subject to the same rejection as claim 19.

Regarding claims 75 and 77, the claims are drawn to a method performing substantially the same 
features of the method of claim 1. Therefore the claims are subject to the same rejection as claim 1.

Regarding claims 76 and 78, the claims are drawn to a method performing substantially the same features of the method of claim 19. Therefore the claims are subject to the same rejection as claim 19.


Claims 2-5, 20-22, 39-42, and 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110069672), in view of Berggren et al (US20200305116), in further view of Bromley et al (WO2013112428), in further view of Takekawa et al (US20170013582).

	Regarding claims 2, 20, 39, and 57, the combination of Lee, Berggren, and Bromley does not explicitly teach transmitting/transmit or receiving/receive the one or more ranging signals on the plurality of channels based at least in part on the configuration.
	In an analogous art Takekawa teaches transmitting/transmit or receiving/receive the one or more ranging signals on the plurality of channels based at least in part on the configuration (¶0014 discloses transmit the ranging signals by using the sub-channels which are allocated).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Takekawa to provide efficient communication.

	Regarding claims 3 and 40, the combination of Lee, Berggren, Bromley, and Takekawa discloses all limitation of claims 2 and 39 respectively, Takekawa further discloses transmitting/transmit the one or more ranging signals simultaneously on the plurality of channels based at least in part on the configuration (¶0014 discloses transmit the ranging signals by using the sub-channels which are allocated and ¶0113 further discloses periodic ranging signal, which is periodically sent from terminal station 3).

	Regarding claims 4 and 41, the combination of Lee, Berggren, Bromley, and Takekawa discloses all limitation of Claims 3 and 40 respectively, Takekawa further discloses transmitting/transmit the one or more ranging signals simultaneously on the plurality of channels comprises using carrier aggregation (¶0014 discloses transmit the ranging signals by using the sub-channels which are allocated and ¶0148 further discloses receiving ranging signals and reference signals transmitted from a terminal station, the reference signals being allocated with different sub-carrier intervals).
	Regarding claims 5 and 42, the combination of Lee, Berggren, Bromley, and Takekawa discloses all limitation of claims 2 and 39 respectively, Takekawa further discloses transmitting/transmit the one or more ranging signals on the plurality of channels during a transmission interval based at least in part on the (¶0014 discloses transmit the ranging signals by using the sub-channels which are allocated and ¶0148 further discloses receiving ranging signals and reference signals transmitted from a terminal station, the reference signals being allocated with different sub-carrier intervals).

	Regarding claims 21 and 58, the claims are drawn to a method and a first vehicle respectively, the claims are performing substantially the same features of the method of claim 5 and the first vehicle of claim 42 respectively. Therefore the claim are subject to the same rejection as claims 5 and 42.
	Regarding claims 22 and 59, the claims are drawn to a method and a first vehicle respectively, the claims are performing substantially the same features of the method of claim 3 and the first vehicle of claim 40 respectively. Therefore the claim are subject to the same rejection as claims 3 and 40.

Claims 6 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110069672), in view of Berggren et al (US20200305116), in further view of Bromley et al (WO2013112428), in further view of Takekawa et al (US20170013582), in further view of Kuhn et al (US20130079031).

	Regarding claims 6 and 43, the combination of Lee, Lee, Berggren, and Bromley, and Takekawa does not explicitly teach receiving/receive, from the second transceiver, information comprising an indication of a time elapsed between transmission and receipt of the one or more ranging signals, an indication of an arrival time of the one or more ranging signals, or a combination thereof.
	In an analogous art Kuhn teaches receiving/receive, from the second transceiver, information comprising an indication of a time elapsed between transmission and receipt of the one or more ranging signals, an indication of an arrival time of the one or more ranging signals, or a combination thereof (¶0036 and ¶0036 disclose communications subsystem 110, and may include gathering measurements and/or other information about signals that are detectable and/or otherwise receivable by system 100…the information that may be measured and/or otherwise gathered in a wireless signal scan may include, a round trip time (RTT) measurement, a round trip delay (RTD) measurement, a time of arrival (TOA) measurement).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
claimed invention to incorporate the method of Kuhn where the received measurements provide more efficient and convenient ways of obtaining an understanding of a mobile device's location (Kuhn, ¶0005).

Claims 7 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110069672), 
in view of Berggren et al (US20200305116), in further view of Bromley et al (WO2013112428), in further view of Takekawa et al (US20170013582), in further view of Kuhn et al (US20130079031), in further 
view of Mei (US20170075647).

	Regarding claims 7 and 44, the combination of Lee, Lee, Berggren, and Bromley, Takekawa, and Kuhn does not explicitly teach updating/update a positioning information based at least in part on the information received from the second transceiver.
(¶0153 discloses updating, according to the location information that is sent by the first terminal and that is received by the receiver 701, previously saved location information).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Mei to be able to communicate efficiently.

Claims 8-9 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110069672), in view of Berggren et al (US20200305116), in further view of Bromley et al (WO2013112428), in further view of Tang (US20190116598).

	Regarding claims 8 and 45, the combination of Lee, Berggren, and Bromley does not explicitly teach transmitting/transmit the configuration transmission to the second transceiver comprises: transmitting the configuration to the second transceiver in a broadcast message.
	In an analogous art Tang teaches transmitting/transmit the configuration to the second transceiver comprises: transmitting the configuration transmission to the second transceiver in a broadcast message (¶0032 discloses sending the configuration information for common resources to the terminals in a broadcast channel). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Tang to provide efficient communication to plurality of terminals.

	Regarding claims 9 and 46, the combination of Lee, Berggren, and Bromley does not explicitly teach transmitting/transmit the configuration to the second transceiver comprises: transmitting the configuration transmission to the second transceiver in a dedicated message addressed to the second transceiver.
	In an analogous art Tang teaches transmitting/transmit the configuration to the second transceiver 
comprises: transmitting the configuration transmission to the receiver in a dedicated message addressed to the second transceiver (¶0032 discloses sending the configuration information for common resources to the terminals in a dedicated signaling). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Tang to provide efficient communication to dedicated terminals.

Claims 10, 23, 47, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110069672), in view of Berggren et al (US20200305116), in further view of Bromley et al (WO2013112428), in further view of Sherman et al (US20180176174).

	Regarding claims 10 and 47, the combination of Lee, Berggren, and Bromley does not explicitly 
teach the configuration comprises a transceiver identifier corresponding to the first transceiver, an 
identification of a channel for each of the ranging signals, a time schedule for the ranging signals, or a combination thereof.
(¶0030 discloses a message provided on a channel can include a characteristic, also referred to herein as a message parameter…a message parameter may include one or more of a channel identifier that identifies the channel associated with the message, a sender identifier that identifies the sender). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Sherman to identify the messages message to terminals that receive the message.

	Regarding claims 23 and 60, the claims are drawn to a method and a first vehicle respectively, and 
the claims are performing substantially the same features of the method of claim 23 and the first vehicle of 
claim 60 respectively. Therefore the claim are subject to the same rejection as claims 10 and 47.

Claims 11, 25, 48, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110069672), in view of Berggren et al (US20200305116), in further view of Bromley et al (WO2013112428), in further view of Sherman et al (US20180176174), in further view of Jiang et al (US20160270109).

	Regarding claims 11 and 48, the combination of Lee, Berggren, Bromley, and sherman does not explicitly teach transmitting each of the ranging signals on the channel identified in the configuration.
	In an analogous art Jiang teaches transmitting each of the ranging signals on the channel identified 
in the configuration (¶009 discloses identifying an UL ACK channel configuration … and sending an ACK message via an UL ACK channel according to the identified UL ACK channel configuration). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Jiang to avoid interference and colliding between different channels.

	Regarding claims 25 and 62, the claims are drawn to a method and a first vehicle respectively, and the claims are performing substantially the same features of the method of claim 11 and the first vehicle of 
claim 48 respectively. Therefore the claim are subject to the same rejection as claims 11 and 48.

Claims 12, 26, 49, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110069672), in view of Berggren et al (US20200305116), in further view of Bromley et al (WO2013112428), in further view of Sherman et al (US20180176174), in further view of Lo (US20030123877).

	Regarding claims 12 and 49, the combination of Lee, Berggren, Bromley, and Sherman does not 
explicitly teach the transmitting the one or more data sequence on each of the plurality of channels.
	In an analogous art Lo teaches transmitting the one or more data sequence on each of the plurality 
of channels (¶0013 discloses transmitting data sequence through the orthogonal polarization channels). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed 


	Regarding claims 26 and 63, the claims are drawn to a method and a first vehicle respectively, and the claims are performing substantially the same features of the method of claim 12 and the first vehicle of claim 49 respectively. Therefore the claim are subject to the same rejection as claims 12 and 49.

Claims 13, 27, 50, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110069672), in view of Berggren et al (US20200305116), in further view of Bromley et al (WO2013112428), in further view of Sherman et al (US20180176174), in further view of Khotimsky et al (US20180241471).

	Regarding claims 13 and 50, the combination of Lee, Berggren, Bromley, and Sherman does not explicitly teach transmitting the one or more ranging signals according to the time schedule.
	In an analogous art Khotimsky teaches transmitting the one or more ranging signals according to the time schedule (¶0041 discloses transmit optical signals according to the time schedule). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to 
incorporate the method of Khotimsky to avoid interference between channels.

	Regarding claims 27 and 64, the claims are drawn to a method and a first vehicle respectively, and 
the claims are performing substantially the same features of the method of claim 13 and the first vehicle of claim 50 respectively. Therefore the claim are subject to the same rejection as claims 13 and 50.

Claims 14, 35, 51, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110069672), in view of Berggren et al (US20200305116), in further view of Bromley et al (WO2013112428), in further view of Zimmerman et al (US20090115658), in further view of Potter et al (US20150131761).

	Regarding claims 14 and 51, the combination of Lee, Berggren, and Bromley does not explicitly teach transmitting offset information to the second transceiver, the offset information comprising phase offset information for the one or more ranging signals, time offset information for the one or more ranging signals, or a combination thereof.
	In an analogous art Zimmerman teaches transmitting offset information to the second transceiver (¶0174 discloses transmit offset information for ranging signals). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Zimmerman where a differential phase measurement is performed by the mobile receiver using the timing offset information and a position of the mobile receiver is determined from the differential phase measurements (Zimmerman, ¶0073). However, Zimmerman does not explicitly teach the offset information comprising phase offset information for the one or more ranging signals, time offset information for the one or more ranging signals, or a combination thereof. In an analogous art Potter teaches the offset information comprising phase offset information for the one or more ranging signals, time offset (Claim 4 discloses the offset information comprises a phase offset and a frequency offset between the first signal and the second signal). It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
claimed invention to incorporate the method of Potter to avoid constellations shifting of signals.

	Regarding claims 35 and 72, the claims are drawn to a method and a first vehicle respectively, and 
the claims are performing substantially the same features of the method of claim 14 and the first vehicle of claim 51 respectively. Therefore the claim are subject to the same rejection as claims 14 and 51.

Claims 15, 36, 52, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110069672), in view of Berggren et al (US20200305116), in further view of Bromley et al (WO2013112428), in further view of Zimmerman et al (US20090115658), in further view of Potter et al (US20150131761), in further view of Jung et al (US20180054743).

	Regarding claims 15 and 52, the combination of Lee, Berggren, Bromley, Zimmerman, and Potter does not explicitly teach the offset information is transmitted with the configuration.
	In an analogous art Jung teaches the offset information is transmitted with the configuration (¶0139 discloses that the configuration information may include offset information). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Jung to avoid signals overlap during transmission.

	Regarding claims 36 and 73, the claims are drawn to a method and a first vehicle respectively, and the claims are performing substantially the same features of the method of claim 15 and the first vehicle of claim 52 respectively. Therefore the claim are subject to the same rejection as claims 15 and 52.

Claims 16, 18, 32, 53, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110069672), in view of Berggren et al (US20200305116), in further view of Bromley et al (WO2013112428), in further view of Zimmerman et al (US20090115658).

	Regarding claims 16 and 53, the combination of Lee, Berggren, and Bromley does not explicitly teacha road side unit comprises the first transceiver and a motor vehicle comprises the second transceiver.
	In an analogous art Zimmerman discloses a road side unit comprises the first transceiver and a motor vehicle comprises the second transceiver (¶0038 discloses land-based transmitters 16 and mobile receiver 22).It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Zimmerman where a communication syatem has a 
transmitter and a reciver.
	Regarding claim 18, the combination of Lee, Zimmerman discloses all limitations of claim 16, Lee 
further discloses the first transceiver comprises a base station or network entity (¶109 discloses data communication relationship between a base station (BS) and a terminal (UE)).

Regarding claims 32 and 69, the claims are drawn to a method and a first vehicle respectively, and 
the claims are performing substantially the same features of the method of claim 16 and the first vehicle of claim 53 respectively. Therefore the claim are subject to the same rejection as claims 16 and 53.

Claims 17, 34, 54, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110069672), in view of Berggren et al (US20200305116), in further view of Bromley et al (WO2013112428), in further view of Burke et al (US20170061788).

	Regarding claims 17 and 54, the combination of Lee, Berggren, and Bromley does not explicitly teach a first motor vehicle comprises the first transceiver and a second motor vehicle comprises the second transceiver.
	In an analogous art Burke teaches a first motor vehicle comprises the first transceiver and a second motor vehicle comprises the second transceiver (Abstract discloses a transmitter on the first vehicle… a receiver on the second vehicle). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Burke where two mobile devices such vehicles have communication means in order to communicate between each other.

	Regarding claims 34 and 71, the claims are drawn to a method and a first vehicle respectively, and the claims are performing substantially the same features of the method of claim 17 and the first vehicle of claim 54 respectively. Therefore the claim are subject to the same rejection as claims 17 and 54.

Claims 24 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110069672), in view of Berggren et al (US20200305116), in further view of Bromley et al (WO2013112428), in further view of Sherman et al (US20180176174), in further view of Dahlen (US20150256963).

Regarding claims 24 and 61, the combination of Lee, Berggren, Bromley, and Sherman does not explicitly teach identifying the one or more ranging signals comprises: identifying the one or more ranging signals based at least in part on the transceiver identifier included in the one or more ranging signals.
	In an analogous art Dahlen teaches identifying the one or more ranging signals comprises: identifying the one or more ranging signals based at least in part on the transceiver identifier included in the one or more ranging signals (¶0033 discloses examining the signals and identify the respective unique identifiers of transmitter). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Dahlen to avoid interference between different transmitters.

Claims 28-29 and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110069672), in view of Berggren et al (US20200305116), in further view of Bromley et al (WO2013112428), in further view of Sadr (US20170286730).

	Regarding claims 28 and 65, the combination of Lee, Berggren, and Bromley does not explicitly 

	In an analogous art Sadr teaches determining, based at least in part on the one or more ranging signals, a distance between the wireless device and a transceiver (¶0031 discloses that the remaining signal is the received ranging signal that can then be utilized to determine the round trip distance between the reader antenna(s) and the RFID tag ). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Sadr to use ranging signal to determine a distance because the ranging signal possesses characteristics that enable the determination of range with much greater precision than can be determined based upon group delay from transmitting the interrogation signal alone at multiple frequencies (Sadr, ¶0031).

	Regarding claims 29 and 66, the combination of Lee, Berggren, Bromley, and Sadr discloses all limitations of claim 28 and 65 respectively, Sadr further discloses determining the distance comprises: determining a transmission time for the one or more ranging signals based at least in part on the configuration, the ranging signals, or a combination thereof (¶0046 discloses that a range estimate for the distance from the transmit antenna to the tag to the receive antenna can be generated from the received ranging waveform. In some embodiments, the range can be determined by measuring the round-trip time of the signal from transmit to receive); the method further comprising determining an arrival time for the one or more ranging signals (¶0046 discloses measuring the round-trip time of the signal from transmit to receive); and determining the distance between the wireless device and the transceiver based at least in part on a difference between the transmission time and the arrival time (¶0046 discloses that a range estimate for the distance from the transmit antenna to the tag to the receive antenna can be generated from the received ranging waveform. In some embodiments, the range can be determined by measuring the round-trip time of the signal from transmit to receive).

Claims 30 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110069672), in view of Berggren et al (US20200305116), in further view of Bromley et al (WO2013112428), in further view of Sadr (US20170286730), in further view of McNair (US20030162547).

	Regarding claims 30 and 67, the combination of Lee, Berggren, Bromley, and Sadr discloses all limitations of claim 29 and 66 respectively, however, the combination does not explicitly teach determining the arrival time comprises: determining a channel frequency response for each of the plurality of channels; the method further comprising determining, based at least in part on the channel frequency response for each of the plurality of channels, a combined channel frequency response for the plurality of channels; and determining the arrival time based at least in part on the combined channel frequency response.
	In an analogous art McNair teaches determining the arrival time comprises: determining a channel frequency response for each of the plurality of channels; the method further comprising determining, based (Claim 19 discloses determining time of arrival information for the simulcast signals that are received and identifying a location of the mobile station using an average of a channel impulse response obtained from an estimate of a channel frequency response). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of McNair where in signal time of arrival differences among the received signals can be used to determine the location of the mobile station (McNair, Col 1).

Claims 31 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110069672), in view of Berggren et al (US20200305116), in further view of Bromley et al (WO2013112428), in further view of Lomes et al (US20140088429).

	Regarding claims 31 and 68, the combination of Lee, Berggren, and Bromley does not explicitly teach updating positioning information based at least in part on the distance between the wireless device and the transceiver.
	In an analogous art Lomes teaches updating positioning information based at least in part on the 
distance between the wireless device and the transceiver (¶0137 discloses that the distances also changing 
according to the position of the transmitter and receiver ). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Lomes to update locations in a system database.

Claims 33 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110069672), in view of Berggren et al (US20200305116), in further view of Bromley et al (WO2013112428), in further view of Gurney (US20180092103).

	Regarding claims 33 and 70, the combination Lee, Berggren, and Bromley does not explicitly teach operating a first motor vehicle based at least in part on the distance between the wireless device and the 
transceiver.
	In an analogous art Lomes Gurney operating a first motor vehicle based at least in part on the 
distance between the wireless device and the transceiver (Claim 9 discloses that the communication device to operate in the communication channel is further based on a distance between the communication device and a base station). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Gurney to avoid service interruption based on the distance between transmitter and receiver.

Claims 37 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110069672), in view of Berggren et al (US20200305116), in further view of Bromley et al (WO2013112428), in further view of Zimmerman et al (US20090115658), in further view of Potter et al (US20150131761), in further view of Choi (US20160076894).
Regarding claims 37 and 74, the combination of Lee, Berggren, Bromley, Zimmerman, and Potter

	In an analogous art Choi teaches the distance between the wireless device and the transceiver is determined based at least in part on the offset information (¶0133 discloses that  the distance or the estimated time of arrival may be calculated based on the received offset). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Choi where the offset provides an estimated time of arrival to help calculate accurate distance 
between communication devices. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP ~ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/Primary Examiner, Art Unit 2462